Title: To Benjamin Franklin from “Comte” Julius de Montfort de Prat, 19 October 1779
From: Montfort de Prat, “comte” Julius de
To: Franklin, Benjamin


Sirruë montmartre vis avis celle du Croissant a Paris Ce 19 8bre. 1779
As I am at present at Paris on some Besonies, I Shall be much obliged to you for Sending to me my Plan on the general Education of the distinguished american youth, your Exellency will be good Enough, I hope, for letting me Know What is wanted in the plan to obtain the approbation of the high rulers of the united states & to take the must proper means to perform well the wants(?) of a true citizen of america Such as I desire to be & such as I Should desire to render every individual Living in that happy independent country.
As soon as I shall receive The plan with your observations, I’ll correct it accordingly & Shall take a new copy of it.
I hopes, sir, that your Excellency constantly animated by the public good, will be kind enough to me to recommand an institution So much wanted in the united states & only capable, indeed, to create greatness in a republican citizen of our newly rised empire.
Be pleased, sir to take your proper time to examine my plan; such an important affair is to be looked on as very serious & too much precipitation must be feard.
I am with the highest respect and esteem Sir, your Most obedient humble servant
Juls. Ct. Montfort.
 
Addressed: A Son Excellence / Monsieur Le Docteur franklin / ministre plénipotentiaire des Etats unis / de L’amérique a La Cour de france / A Passy
Notation: Count Montfort Oct 19. 79
